DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parnell et al. (U.S. PGPub 2019/0102093), hereinafter referred to as Parnell in view of Kachare et al. (U.S. PGPub 2020/0117525), hereinafter referred to as Kachare.
	Regarding claim 1, Parnell teaches a method, comprising: 
	detecting, at a network switch, an intended access path between a remote device and a non-volatile memory express (NVMe) storage device (path between the host and storage volume of the storage devices; See Fig. 1), the intended access path based on an NVMe over fabric (NVMe-oF) protocol (The storage controller determines the preferred path between the host computing device and a storage volume using information including (1) the storage controller indicated by a user as being the optimal storage controller when provisioning the storage volume, (2) identifying storage volume ownership by a particular storage controller, and/or identifying amounts of I/O corresponding to the storage volume that are currently processed by the storage controllers. The storage controllers implement NVMeoF as a host controller interface to connect hosts (e.g., host 104) to data stored in storage devices (e.g., storage device 106.a, 106.b, and/or 106.c); See [0015] and [0025]); and 
	based on the detection, automatically configuring parameters on the network switch to provide a network connectivity path between the remote device and the NVMe storage device (See [0015]).
	Parnell fails to explicitly teach that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel.
	Kachare teaches that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel (See [0050]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Parnell to include that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel taught by Kachare in order to provide a reliable means for transferring data and manage flow control.
	Regarding claim 2, Parnell further teaches the method of claim 1, wherein detecting the intended access path between the remote device and the NVMe storage device is responsive to a startup sequence performed by the remote device (at the time of initial fabric connection, a path is selected and use of that path is maintained until a path failure occurs, at which time a new path is selected based on both the determined quality of service metrics and the optimal path information that is provided by the storage controller 108; See [0030]).

	Regarding claim 3, Parnell further teaches the method of claim 1, wherein detecting the intended access path between the remote device and the NVMe storage device is responsive to a polling for storage devices performed by the remote device (a host computing device periodically polls a storage system for path information for routing I/O between the host computing device and a storage volume (e.g., storage volume 114); See [0039]).

	Regarding claim 4, Parnell further teaches the method of claim 1, wherein the detecting and the automatically configuring are performed by a client application executing on the network switch (a firmware of a storage controller of the storage system provides the indication of the recommended storage controller by using an optimal storage controller selection technique; See [0039]).

	Regarding claim 5, Parnell further teaches the method of claim 4, wherein the client application is implemented using a combination of software, firmware, and hardware logic (a firmware of a storage controller of the storage system provides the indication of the recommended storage controller by using an optimal storage controller selection technique; See [0039]).

	Regarding claim 6, Parnell further teaches the method of claim 1, further comprising: 
	performing configuration information exchange between a client application executing on the network switch and the remote device, wherein the client application manages resource pools available on the network switch and allocates resources responsive to requests received from the remote device (the storage controller determines the preferred path between the host computing device and a storage volume using information including (1) the storage controller indicated by a user as being the optimal storage controller when provisioning the storage volume, (2) identifying storage volume ownership by a particular storage controller, and/or identifying amounts of I/O corresponding to the storage volume that are currently processed by the storage controllers; See [0015]).

	Regarding claim 7, Parnell further teaches the method of claim 6, wherein the client application manages resources for the remote device and at least one other remote device, wherein the remote device and the at least one other remote device utilize different NVMe-oF protocols (the first host computing device includes an operating system that is different than an operating system included on the second host computing device, interpreted as using different protocols; See [0049]).

	Regarding claim 8, Parnell further teaches the method of claim 1, wherein the NVMe-oF storage device is a solid state storage device (SSD) integrated into a line card of the network switch (the storage devices 106.a, 106.b, 106.c include solid state drives (SSDs); See [0022]).

	Regarding claim 9, Parnell further teaches the method of claim 8, wherein the network switch is a high-availability network switch and multiple SSD integrated storage devices are configured as redundant pairs of SSD integrated storage devices for the high-availability network switch, the redundant pairs configured to prevent a single point of failure with respect to storage provided by the high- availability switch (The storage system 102 may group storage devices for speed and/or redundancy using a virtualization technique such as RAID (Redundant Array of Independent/Inexpensive Disks), such that storage volumes are spread among multiple storage devices. With respect to SCSI protocols, a storage volume (e.g., storage volume 114) may be identified by a Logical Unit Number (LUN). Storage volume 114 includes storage space that is spread across storage devices 106.a, 106.b, and 106.c. Accordingly, data that is stored in storage volume 114 includes data portions that are stored on one or more of storage devices 106.a, 106.b, and 106.c.; See [0012] and [0023]).
	Regarding claim 10, Parnell further teaches the method of claim 9, wherein a first SSD of a redundant pair of the redundant pairs of SSD integrated storage devices is integrated within a first line card of the high-availability switch and a second SSD of the redundant pair is integrated within a second line card (See Fig. 1, [0012] and [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parnell in view of Kachare in further view of Yang et al. (U.S. PGPub 2020/0326868), hereinafter referred to as Yang.
	Regarding claim 11, Parnell teaches a network switch, comprising; 
		a processor ([0019]); 
	a plurality of solid state storage drives (SSDs) integrated into one or more line cards communicatively coupled to the processor (storage devices; See Fig. 1, #106a, #106b and #106c); and 
	a memory (See [0021]) communicatively coupled to the processor and storing instructions executable by the processor, wherein the instructions executable by the processor, when executed, cause the processor to: 
	provide a client application, executing on the processor, to manage resource pools of the network switch, a first resource pool of the resource pools comprising a first resource pool of storage capacity provided by the plurality of SSDs (the storage controller determines the preferred path between the host computing device and a storage volume using information including (1) the storage controller indicated by a user as being the optimal storage controller when provisioning the storage volume, (2) identifying storage volume ownership by a particular storage controller, and/or identifying amounts of I/O corresponding to the storage volume that are currently processed by the storage controllers; See [0015]); 
	detect a request from a remote device for storage capacity to be allocated from the first resource pool (The storage system may perform tasks to process data transactions (e.g., requests to read and/or write data) from one or more of the hosts; See [0018]); 
	responsive to the request, allocate a first portion of storage capacity for use by the remote device using a first NVMe-oF protocol (take actions such as reading, writing, or otherwise accessing the requested data; See [0018]); and 
	automatically configure parameters on the network switch to provide a network connectivity path between the remote device and the first portion of storage capacity (See [0015]).
	Parnell fails to teach a second resource pool of the resource pools comprising network communication ports of the one or more line cards and the network connectivity path including at least one of a virtual local area network (VLAN) and a communication tunnel.
	Kachare teaches that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel (See [0050]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Parnell to include that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel taught by Kachare in order to provide a reliable means for transferring data and manage flow control.
	Parnell in view of Kachare fails to teach a second resource pool of the resource pools comprising network communication ports of the one or more line cards.
	Yang teaches a second resource pool of the resource pools comprising network communication ports of the one or more line cards (See Fig. 3-1).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Parnell in view of Kachare to include a second resource pool of the resource pools comprising network communication ports of the one or more line cards taught by Yang in order to optimize routing.
		
	
	Regarding claim 12, Parnell further teaches the network switch of claim 11, wherein the network switch is a high-availability network switch comprising the plurality of SSDs configured as redundant pairs of SSD integrated storage devices, the redundant pairs configured to prevent a single point of failure with respect to storage provided by the high-availability switch (The storage system 102 may group storage devices for speed and/or redundancy using a virtualization technique such as RAID (Redundant Array of Independent/Inexpensive Disks), such that storage volumes are spread among multiple storage devices. With respect to SCSI protocols, a storage volume (e.g., storage volume 114) may be identified by a Logical Unit Number (LUN). Storage volume 114 includes storage space that is spread across storage devices 106.a, 106.b, and 106.c. Accordingly, data that is stored in storage volume 114 includes data portions that are stored on one or more of storage devices 106.a, 106.b, and 106.c.; See [0012] and [0023]).

	Regarding claim 13, Parnell further teaches the network switch of claim 12, wherein a first SSD of a redundant pair of the redundant pairs of SSD integrated storage devices is integrated within a first line card of the one or more line cards and a second SSD of the redundant pair is integrated within a second line card of the one or more line cards (See Fig. 1, [0012] and [0023]).

	Regarding claim 14, Parnell further teaches the network switch of claim 11, wherein the instructions executable by the processor, when executed, further cause the processor to: 
	detect a second request from a second remote device for storage capacity to be allocated from the first resource pool (The storage system may perform tasks to process data transactions (e.g., requests to read and/or write data) from one or more of the hosts; See [0018]); 
	responsive to the second request, allocate a second portion of storage capacity for use by the second remote device using a second NVMe-oF protocol (take actions such as reading, writing, or otherwise accessing the requested data. the first host computing device includes an operating system that is different than an operating system included on the second host computing device, interpreted as using different protocols; See [0018] and [0049]); and 
	automatically configure parameters on the network switch to provide a second network connectivity path between the second remote device and the second portion of storage capacity (See [0015]).
	Parnell fails to teach the second network connectivity path including at least one of a second virtual local area network (VLAN) and a second communication tunnel.
	Kachare teaches that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel (See [0050]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Parnell to include that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel taught by Kachare in order to provide a reliable means for transferring data and manage flow control.

	Regarding claim 16, Parnell further teaches the network switch of claim 11, wherein the first NVMe-oF protocol is selected from the group consisting of: NVMe over remote direct memory access (RDMA) (NVMe/RDMA), NVMe over Fibre Channel (NVMe/FC), and NVMe over transport control protocol (TCP) (NVMe/TCP) (NVMe over Fibre Channel  (FC); See [0025]).

	Regarding claim 17, Parnell teaches a non-transitory computer readable medium (See [0021]) comprising instructions stored thereon that, when executed by a processor of a network switch, cause the network switch to: 
	provide a client application, executing on the processor, to manage resource pools of the network switch, a first resource pool of the resource pools comprising a first resource pool of storage capacity provided by the SSDs (the storage controller determines the preferred path between the host computing device and a storage volume using information including (1) the storage controller indicated by a user as being the optimal storage controller when provisioning the storage volume, (2) identifying storage volume ownership by a particular storage controller, and/or identifying amounts of I/O corresponding to the storage volume that are currently processed by the storage controllers; See [0015]); 
	detect a request from a remote device for storage capacity to be allocated from the first resource pool (The storage system may perform tasks to process data transactions (e.g., requests to read and/or write data) from one or more of the hosts; See [0018]); 
	responsive to the request, allocate a first portion of storage capacity for use by the remote device using a first NVMe-oF protocol (take actions such as reading, writing, or otherwise accessing the requested data; See [0018]); and 
	automatically configure parameters on the network switch to provide a network connectivity path between the remote device and the first portion of storage capacity (See [0015]).
	Parnell fails to teach a second resource pool of the resource pools comprising network communication ports of the one or more line cards and the network connectivity path including at least one of a virtual local area network (VLAN) and a communication tunnel.
	Kachare teaches that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel (See [0050]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Parnell to include that the network connectivity path includes at least one of a virtual local area network (VLAN) and a communication tunnel taught by Kachare in order to provide a reliable means for transferring data and manage flow control.
	Parnell in view of Kachare fails to teach a second resource pool of the resource pools comprising network communication ports of the one or more line cards.
	Yang teaches a second resource pool of the resource pools comprising network communication ports of the one or more line cards (See Fig. 3-1).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Parnell in view of Kachare to include a second resource pool of the resource pools comprising network communication ports of the one or more line cards taught by Yang in order to optimize routing.

	Regarding claim 18, Parnell further teaches the non-transitory computer readable medium of claim 17, wherein the network switch is a high-availability network switch comprising a plurality of SSDs configured as redundant pairs of SSD integrated storage devices, the redundant pairs integrated into one or more line cards of the network switch and configured to prevent a single point of failure with respect to storage provided by the high-availability network switch (The storage system 102 may group storage devices for speed and/or redundancy using a virtualization technique such as RAID (Redundant Array of Independent/Inexpensive Disks), such that storage volumes are spread among multiple storage devices. With respect to SCSI protocols, a storage volume (e.g., storage volume 114) may be identified by a Logical Unit Number (LUN). Storage volume 114 includes storage space that is spread across storage devices 106.a, 106.b, and 106.c. Accordingly, data that is stored in storage volume 114 includes data portions that are stored on one or more of storage devices 106.a, 106.b, and 106.c.; See [0012] and [0023]).

	Regarding claim 19, Parnell further teaches the non-transitory computer readable medium of claim 18, wherein a first SSD of a redundant pair of the redundant pairs of SSD integrated storage devices is integrated within a first line card of the one or more line cards and a second SSD of the redundant pair is integrated within a second line card of the one or more line cards (See Fig. 1, [0012] and [0023]).

	Regarding claim 20, Parnell further teaches the non-transitory computer readable medium of claim 18, wherein the first NVMe-oF protocol is selected from the group consisting of: NVMe over remote direct memory access (RDMA) (NVMe/RDMA), NVMe over Fibre Channel (NVMe/FC), and NVMe over transport control protocol (TCP) (NVMe/TCP) (NVMe over Fibre Channel  (FC); See [0025]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parnell in view of Kachare and Yang as applied to claim 11 above, and further in view of Nemawarkar et al. (U.S. Patent No. 10,572,180), hereinafter referred to as Nemawarkar.
	Regarding claim 15, Parnell in view of Kachare and Yang fails to teach the network switch of claim 11, wherein the instructions executable by the processor, when executed, further cause the processor to: detect a release of resources request from the first remote device with respect to storage capacity allocated from the first resource pool; responsive to the release of resources request, de-allocate the first portion of storage capacity from use by the remote device; and return the first portion of storage capacity to the first resource pool.
	Nemawarkar teaches detect a release of resources request from the first remote device with respect to storage capacity allocated from the first resource pool; responsive to the release of resources request (When the CPU receives a notification from a component of the I/O pipeline that a command associated with the selected function has been aborted, the CPU may send a notification to the completion unit to release any resources reserved for the aborted command; See col. 12, lines 25-29), de-allocate the first portion of storage capacity from use by the remote device; and return the first portion of storage capacity to the first resource pool (The host may deallocate the memory locations for command queue(s) associated with the selected function in response to the completion indicator or the time period expiring; See col. 12, lines 58-61).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Parnell in view of Kachare and Yang to include wherein the instructions executable by the processor, when executed, further cause the processor to: detect a release of resources request from the first remote device with respect to storage capacity allocated from the first resource pool; responsive to the release of resources request, de-allocate the first portion of storage capacity from use by the remote device; and return the first portion of storage capacity to the first resource pool taught by Nemawarkar in order to optimize resource usage.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/10/2022